08/18/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs June 23, 2020

            STATE OF TENNESSEE v. TRIN VILLA SUTTLES, III

                Appeal from the Criminal Court for Hamilton County
                      No. 304562    Barry A. Steelman, Judge


                             No. E2019-01392-CCA-R3-CD


The defendant, Trin Villa Suttles, appeals his 2019 Hamilton County Criminal Court
guilty-pleaded conviction of leaving the scene of an accident, arguing that the trial court
erred by ordering that he serve his sentence of 11 months and 29 days in confinement.
Discerning no error, we affirm.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Lloyd A. Levitt, Chattanooga, Tennessee, for the appellant, Trin Villa Suttles, III.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Assistant
Attorney General; Neal Pinkston, District Attorney General; and Andrew Coyle, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                Originally charged with two counts of leaving the scene of an accident and
two counts of failure to render aid based upon his striking the victim, Shirley Thomas, with
his car, the defendant pleaded guilty to one count of leaving the scene of an accident in
exchange for dismissal of the remaining charges and a sentence to be determined by the
trial court following a sentencing hearing.

              No transcript of the guilty plea submission hearing was included in the record
on appeal. Generally, the absence of the transcript of the plea submission hearing would
render the record inadequate for plenary appellate review of the sentence. In this case,
however, both the defendant and the victim testified at the sentencing hearing, and the State
introduced into evidence a video surveillance recording that captured the offense. Under
these circumstances, the record is adequate for our review.

              At the sentencing hearing, Shirley Thomas testified that on September 6,
2017, when she was 75 years old, she drove to the Target on Gunbarrel Road in
Chattanooga to pick up her prescription medication. She described what happened: “I
parked my car and got out and was going across the walkway, and he hit me. I saw a blue
hood. He hit me, and I went down like this. And then he backed up and I fell on the
pavement then, and he left.” Ms. Thomas said that she did not see the driver, but she
recalled that “someone chased him and got the tag number, and the police had the tag
number even before the ambulance came.”

               Ms. Thomas testified that she sustained a broken big toe, a fractured leg, and
an injury to her shoulder. She spent a week in the hospital before being transferred to
“Siskin rehab,” where she remained until December 5, 2017. Ms. Thomas described her
time following the accident as “a long time, a very painful time,” recalling that “[t]hat leg,
every time I moved it, I was screaming.” She said, “I tell you, the pain was terrific.” Her
medical bills totaled some $43,000, which amount was paid by “Medicare and a
supplement.” She said that, before the accident, she “used a cane for balance” but that
since the accident, she must use “a walker all the time.” Her husband had to install an
elevator so that she could get into her home. Ms. Thomas said that she “use[s] a wheelchair
in the house” and that, since the accident, she was no longer “able to do the housework like
I used to do.”

              Ms. Thomas said that she felt that the defendant “needs to be punished,”
because he left her “flat on my back” after hitting her with his car.

               The 47-year-old defendant apologized to the victim, saying that he was
“deeply sorry.” The defendant testified that on the day of the accident, he was looking for
his 22-year-old son, who was living with the defendant at that time. The defendant said
that his son “had stole some money from me, and they told me that he was with his friends
and where they was headed.” The defendant recalled that he was looking in the parking
lot for his son “and then I looked back and Miss Shirley was right there.” The defendant
said that he “panicked and took off” after striking the victim with his car. He drove to a
friend’s house but eventually turned himself in after learning that the police were looking
for him. He was booked into the jail and then released on bond after “some hours.”

               The defendant said that he lived with his sister, nephew, and “a brother who
can’t talk she got custody of.” The defendant himself had nine children, all but two of
whom were adults. The defendant said that his 13-year-old son lived with him and was a
big part of his life. He worked at Ken Garner Manufacturing doing “body work and paint”
                                             -2-
on “the obstacles is what they call it. What it is is a weight that fit[s] on the back of a
backhoe or tractor to keep the balance.” The defendant testified that he had been on
medical leave because he broke both of his legs in a car accident in March 2019 and that
he had to use a cane to walk. He said that, at the time of the sentencing hearing, he was
still going for physical therapy once a week. He asked that, should the court order a period
of incarceration, he be permitted to serve it on weekends so that he could keep his job.

               The defendant acknowledged having a somewhat significant criminal
history, explaining that, early in his adulthood, he rebelled against his military father. He
also conceded that he had convictions of domestic assault that stemmed from the
tumultuous relationship with the mother of some of his children. The defendant admitted
that, during the pendency of this case, he had been charged with indecent exposure for an
incident that occurred in the Walmart parking lot. He said that he did not drink or use
drugs.

               During cross-examination, the defendant maintained that he had “tried to
look [the victim] up” so that he could apologize to her, “but I didn’t have no success with
it.” The defendant acknowledged that he had previous convictions for domestic assault,
aggravated stalking, and voluntary manslaughter. The defendant admitted that the sentence
of probation that had been imposed for his conviction of aggravated stalking was revoked
when he sent flowers to his probation officer and signed the card from “the alpha male.”
The defendant conceded that he had a felony conviction in Georgia for “spectating at a dog
fight.” He also admitted that he had over 50 traffic citations.

               The defendant testified that the car he was driving at the time of the offense
belonged to a friend, explaining that he drove to his friend’s place of business, got her car,
took the car through the car wash, and then went to the Target to look for his son. After
hitting the victim, the defendant drove back to his friend’s place of business and parked
her car in the back of the facility. He acknowledged that his friend did not know that he
had taken her car but insisted that he had taken the car “to just surprise her” and not “to do
nothing devious.”

              The defendant admitted that, while this case was pending, he was arrested
for committing indecent exposure in the parking lot of the Target on Gunbarrel road. On
that occasion, he was driving a car that his cousin had rented for him to drive another of
his sons to Nashville. Before taking his son to Nashville, however, the defendant went to
the Target to pick up a “friend that [he had] been having sex with.” The defendant said
that he had his penis outside of his pants and was in the process of “[p]utting this lube stuff
on” “[b]ecause I was fixing to pick her up” and wanted to be ready for their sexual
encounter. The defendant denied that the officers caught him with his shorts around his
knees. He acknowledged that officers actually pulled him over in the parking lot of the
                                              -3-
Hamilton Place Mall, explaining that he drove to the mall when he did not see his friend in
the Target parking lot.

              The surveillance video from the Target taken on the day of the offense shows
the defendant striking the victim with a car before backing up and driving away.

              The trial court found that the defendant had a lengthy history of criminal
conduct, noting that the defendant’s criminal history spanned more than 25 years and
included convictions for voluntary manslaughter, driving on a revoked license, cocaine
possession, causing pit bulls to fight, domestic violence, criminal trespass, aggravated
stalking, and indecent exposure. The court noted that the presentence report, which was
exhibited to the hearing, established that the defendant had 53 prior driving-related
convictions. The court concluded that measures less restrictive than confinement had been
applied unsuccessfully to the defendant as demonstrated by the fact that the defendant’s
probation had been revoked on a previous occasion and that he garnered his indecent
exposure conviction while on bond in the present case. The court found that the victim
was particularly vulnerable at the time of the offense due to her age and the fact that she
was walking with a cane. The court concluded that the injuries inflicted on the victim were
particularly great. In mitigation, the court observed that the defendant had apologized to
the victim. Based upon these findings, the court imposed a sentence of 11 months and 29
days and ordered the defendant to serve the entirety of the sentence in the workhouse.

              In this appeal, the defendant challenges the propriety of the sentencing
decision of the trial court, arguing that the court erred by finding that the victim was
particularly vulnerable and by imposing a sentence of continuous confinement. The State
contends that the sentence is appropriate.

                Misdemeanor sentencing, in contrast to felony sentencing, is covered by
Code section 40-35-302, the terms of which afford the trial court considerable flexibility
in setting the length and manner of service of the misdemeanor sentence. See T.C.A. § 40-
35-302. For example, a separate sentencing hearing is not mandatory in misdemeanor
cases, and the enhancement and mitigating factors need only be considered when
calculating the percentage of the sentence to be served “in actual confinement” prior to
“consideration for work release, furlough, trusty status and related rehabilitative
programs.” Id. § 40-35-302; State v. Troutman, 979 S.W.2d 271, 274 (Tenn. 1998).
Although our supreme court has not yet applied the standard of review adopted in State v.
Bise—abuse of discretion coupled with a presumption of reasonableness—to misdemeanor
sentencing decisions, it has stated, “The abuse of discretion standard, accompanied by a
presumption of reasonableness, is the appropriate standard of appellate review for all
sentencing decisions.” State v. Pollard, 432 S.W.3d 851, 864 (Tenn. 2013); see also State
v. King, 432 S.W.3d 316, 324-25 (Tenn. 2014) (holding that, because “Bise and its progeny
                                            -4-
establish that the abuse of discretion standard of appellate review accompanied by a
presumption of reasonableness applies to all sentencing decisions,” the Bise standard is the
appropriate standard of appellate review for a trial court’s sentencing decision to either
grant or deny judicial diversion”). Consequently, we join the other panels of this court that
have held that the Bise standard similarly applies to appellate review of misdemeanor
sentencing. See, e.g., State v. Willard Hampton, No. W2018-00623-CCA-R3-CD, slip op.
at 17-18 (Tenn. Crim. App., Jackson, Mar. 12, 2019).

               Because the record establishes that the trial court complied with the
requirements of Code section 40-35-302 relative to misdemeanor sentencing, we “apply a
presumption of reasonableness” to the sentencing decision in this case. Given the latitude
afforded to trial courts in misdemeanor sentencing, the record reflects a basis for requiring
confinement in this case. The trial court emphasized the defendant’s extensive criminal
history, particularly his myriad driving-related convictions, and his failures to comply with
sentences involving release into the community, noting that the defendant committed
indecent exposure while on bond in this case. Because the evidence supports the
conclusions of the trial court, we discern no error in the trial court’s sentencing decision.

              Accordingly, we affirm the judgment of the trial court.


                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -5-